Citation Nr: 9908055	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1983 and from December 1990 to August 1991.  Additionally, 
the veteran had five years, three months, and 15 days of 
prior inactive service.  He had no periods of active duty for 
training between August and December 1989.

The veteran filed a claim in February 1992 for service 
connection for bipolar disorder.  This appeal arises from the 
April 1992 rating decision from the Columbia, South Carolina 
Regional Office (RO) that denied the veteran's claim for 
service connection for atypical bipolar disorder.  A Notice 
of Disagreement was filed in October 1992 and a Statement of 
the Case was issued in December 1992.  A substantive appeal 
was filed in January 1993 with no hearing requested.  Later 
in January 1993, the veteran's representative requested a 
hearing at the RO before a local hearing officer.

In October 1993, the abovementioned RO hearing was held.

This case was remanded in September 1996 for further 
development.  The case was thereafter returned to the Board.  

During the course of this appeal, the veteran has relocated 
to Virginia, and his claim is now being handled by the 
Roanoke, Virginia RO.   


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  The veteran's psychiatric disability did not have its 
onset during his first period of military service nor during 
active duty for training.

3.  The veteran's current chronic acquired psychiatric 
disorder was indisputably present prior to entrance into 
military service in December 1990 and did not increase in 
severity during his service from December 1990 to August 
1991.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for a chronic acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A chronic psychiatric disability was not incurred in or 
aggraved by the veteran's first period of active duty or 
during any period of active duty for training, and a 
psychosis was not manifested to a compensable degree within 
one year following discharge from active duty.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  A chronic acquired psychiatric disorder clearly and 
unmistakably preexisted the veteran's period of service from 
December 1990 to August 1991, and the presumption of 
soundness at enlistment is rebutted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

4.  The veteran's preservice chronic acquired psychiatric 
disorder was not aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in March 1973, no history 
of nervous trouble or depression was reported.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.

On a periodic examination in April 1979, the veteran's psyche 
was clinically evaluated as normal.

On a job performance evaluation for the period November 1979 
to May 1980, the veteran's overall evaluation by a Rater and 
Indorser was 8 on a scale of 0 to 9.  The Rater commented 
that the veteran continued to perform his assigned duties in 
an excellent manner.  

On a job performance evaluation for the period June 1980 to 
May 1981, the veteran's overall evaluation by a Rater and two 
Indorsers was 9 on a scale of 0 to 9.  The Rater commented 
that the veteran performed all assigned and self-initiated 
duties in an outstanding manner.  

On a separation examination in May 1982, no history of 
nervous trouble or depression was reported.  It was noted 
that the veteran had periods of unconsciousness between 1976 
to 1978, due to sports related/football trauma.  No treatment 
was sought.  The veteran referred to periods when he was 
stunned after hard contact.  The veteran denied a personal 
history of psychosis.  On examination, the veteran's psyche 
was clinically evaluated as normal.

On a reserve enlistment examination in November 1984, no 
history of nervous trouble or depression was reported.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.  

On a job performance evaluation for the period January 1986 
to July 1986, the veteran's overall evaluation by a Rater was 
8 on a scale of 0 to 9.  Two Indorsers rated the veteran's 
overall evaluation 7 on a scale of 0 to 9. 

On an annual examination in May 1988, no history of nervous 
trouble or depression was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.  It was 
noted that the veteran denied a personal history of 
psychosis.  

In October 1989, it was noted that the veteran was taking 
Lithium Carbonate.  

A May 1990 letter from James E. Jenkins, M.D., indicates that 
the veteran was taking Lithium Carbonate.  It was medically 
necessary for a medical condition that he had.  

A September 1990 letter from Dr. Jenkins indicates that the 
veteran was taking Trilafon, for a medical condition that he 
had.

A November 1990 letter from Dr. Jenkins indicates that the 
veteran had been seen by him since August 1989 for the 
diagnosis of atypical bipolar disorder.  He was taking 
Trilafon and Lithium Carbonate for his medical condition.  
Currently, he was medically stable on these medications.  

A December 1990 letter from Dr. Jenkins indicates that the 
veteran had been doing well in treatment since August 1989.  
He had the diagnosis of atypical bipolar disorder.  He was 
taking Trilafon and Lithium Carbonate for his medical 
condition.  Currently he was medically stable on these 
medications.  He was qualified to be mobilized worldwide.  

In December 1990, the veteran was seen for his having been on 
Lithium Carbonate.  It was noted that MEB according to AFR 
160-43 paragraph 3-15 was necessary.  The assessment was 
atypical bipolar disorder.

A physical profile from December 1990 shows the veteran had 
atypical bipolar disorder, currently stable.  

A narrative summary from January 1991 shows that one and a 
half years ago, the veteran was diagnosed as having a bipolar 
disorder.  He had been doing well on his medications since 
that time and his civilian psychiatrist felt he was fit for 
full duty.  However, in discussing this case, it was agreed 
that the veteran was not fit to deploy and should meet a 
Medical Evaluation Board.  

A memorandum from January 1991 regarding the veteran's 
performance of duty, shows the veteran performed routine 
tasks and other work responsibilities as required.  His 
apparent behavior had greatly improved since being on his 
medication.  He did display an apparent elevated level of 
nervousness when subject to stress, such as exercise.  They 
could not conclude that the nervousness was a result of the 
medication, as it could quite easily result from a lack of 
experience and practice.  It was believed that the veteran 
could perform his duties while on his medication.  

In a January 1991 statement, the veteran wrote that his 
performance of his job on his medication had not changed and 
he felt it had greatly improved.  He stated that he displayed 
a little bit of excitement and nervousness with no stress 
when the alarm went off but that was natural and he did his 
job very well.  The excitement and nervousness was not the 
result of the medication.  He did not receive all the 
training in a month that he should have received, which could 
result in the lack of confidence, experience, and practice.  
The veteran believed he could perform his duties while on the 
medication.

In a letter in January 1991, Dr. Jenkins stated that he had 
seen the veteran since August 1989.  The veteran was admitted 
initially to Southern Pines Hospital.  At that time, he was 
having increased anxiety and irritability.  He also had 
decreased concentration, anhedonia, decreased energy, 
difficulty with impulse control, and problems with explosive 
outbursts.  While in the hospital, the veteran was begun on 
Lithium.  Thereafter, he was more appropriate, he slowed 
down, his thoughts were not racing, and he showed less 
tangentiality and less hyperactivity.  The veteran's 
diagnosis was that of atypical bipolar disorder.  He had done 
well and was medically stable to work.  

The report of the Medical Evaluation Board from January 1991 
shows the veteran related no previous psychiatric history 
until the summer of 1989 when for an approximately three 
month time period he experienced a personality change.  He 
became more distractible, irritable, and argumentative.  He 
was impulsive, angry, and abusive towards his wife.  He was 
hospitalized at Southern Pines Hospital for approximately a 
month during which time he was started on Lithium 
prophylaxis.  He experienced almost total resolution of his 
symptoms and had remained essentially asymptomatic since that 
time.  The impression was bipolar disorder manic in full 
remission.  It was noted that the veteran was currently free 
of any psychiatric symptoms although he was continuing on 
Lithium Prophylaxis.  It was not possible to speculate as to 
what role the Lithium was playing in maintaining him as 
symptom free.  It was recommended that evaluation of the 
continuing need for Lithium Prophylaxis be done.  The degree 
of impairment for both military service and civilian 
industrial adaptability was minimal.  

On a MEB examination in February 1991, no history of nervous 
trouble or depression was reported.  It was noted that the 
veteran had mild bipolar manic depression, currently 
controlled with Lithium Carbonate and Perphenazine and no 
relapses to the present date.  The veteran denied a personal 
history of psychosis.  On examination the veteran's psyche 
was clinically evaluated as atypical bipolar disorder. 

A Medical Board Report from March 1991 shows the veteran had 
a psychiatric disability that had its onset prior to entry 
into service and was not aggravated by service.  Although his 
bipolar disorder was noted to be in full remission, he 
continued to take lithium and was given impairments for both 
military and social and industrial adaptability.  It was 
recommended that the veteran be discharged. 

A Physical Evaluation Board report from May 1991 shows the 
veteran was recommended for discharge for bipolar disorder, 
manic type, in full remission, with mild social and 
industrial impairment.  It was considered to have existed 
prior to service without service aggravation.  

In February 1992, the veteran filed a claim for service 
connection for a bipolar disorder.

In a February 1992 letter, Dr. Jenkins indicated that the 
veteran had a history of some stress when he was overseas in 
the service but did not have a full blown episode.  He needed 
to be maintained on medications.  It was his opinion that if 
the veteran were put out of the reserves because of his 
psychiatric problem, he should be eligible for disability 
benefits from the reserves.  The veteran's diagnosis was that 
of atypical bipolar disorder.  

On a VA examination in March 1992, the veteran had a history 
of an atypical bipolar disorder.  The veteran asserted that 
his job in the service as a firefighter from 1987 to 1991 was 
highly stressful.  The veteran's past psychiatric history was 
unremarkable prior to approximately 1989.  At that time, the 
veteran apparently had a "change in my personality" and was 
hospitalized for approximately 45 days.  He was diagnosed 
with atypical bipolar affective disorder and was on 
medication.  The veteran apparently sought treatment for some 
problems with his personality and with anxiety and a self-
concern about potential spousal abuse in January 1988.  He 
was evaluated at that time and felt to have an anxiety 
disorder and was treated.  He was subsequently referred for 
marital therapy.  On the intake evaluation in January 1988, 
the veteran's diagnosis was rule out intermittent explosive 
disorder and marital problem.  He and his wife were 
subsequently seen in the Mental Hygiene Clinic.  The veteran 
stated his symptoms started in 1989, although his wife said 
that his symptoms began in 1987 or 1988.  This corresponded 
to the time when the veteran was seen in the Mental Hygiene 
Clinic in January 1988.  The mental status examination from 
that time was essentially unremarkable other than the veteran 
seeming somewhat anxious.  The veteran described that he was 
a spy for the U.S. Government in Military Intelligence and 
stated that he believed his symptoms were related to his work 
in that capacity from 1976 to 1983.  He also related that he 
believed his symptoms were somewhat due to the fact that he 
worked as a firefighter and that this was a highly stressful 
occupation.  The veteran was cooperative throughout the 
examination, although he had difficulty maintaining direct 
eye contact.  His attention and concentration seemed within 
normal limits.  His thought content and processes were 
unremarkable.  His judgment was good.  The diagnoses included 
bipolar affective disorder and narcissistic personality 
traits.

By rating action of April 1993, service connection for 
atypical bipolar disorder was denied.  The RO determined that 
the veteran's diagnosis was made while he was a civilian 
prior to reentry on active duty.  There is no evidence that 
his condition was aggravated by his period of active duty.  
The current appeal to the Board arises from this denial.

In a September 1992 statement, the veteran's wife stated that 
she agreed that his bipolar disorder began while he was on 
active duty in the early 1980s.  She indicated the veteran 
had a relapse in July 1992.  

In a letter in October 1992, Dr. Jenkins indicates that in 
his opinion, the veteran had suffered with bipolar disorder 
for many years.  It was thought that the veteran's initial 
problems had their onset when he was in the military 
overseas.  At that time, he had mood instability and he was a 
bit paranoid.  The extent of his treatment was a few 
outpatient visits while in the clinic while he was in the 
service.  Clearly the veteran's current condition did arise 
when he was in the reserves and continued to be a result of 
the problems that started while overseas on active duty.  The 
veteran had a relapse in July 1992.

In a letter dated in October 1993, Dr. Jenkins indicated that 
it was his opinion that the veteran's condition manifested 
itself when he was on active duty in 1981 to 1982.  At that 
time, he had problems with his temper and outbursts.  He had 
not received a medical evaluation.  Apparently, he had annual 
performance ratings of 9 prior to 1982 when he received a 5 
rating.  During the period of 1981 to 1982 his outbursts, 
irresponsibility, and unacceptable behavior began.  These 
were all manifestations of the bipolar disorder.  Apparently 
the annual performance ratings could be located in the 
military personnel file for the veteran.  The veteran's 
stressful work environment was a precipitating factor for the 
onset of his bipolar illness.  

Received in January 1994 was a December 1993 discharge 
summary from Trident Regional Medical Center by Dr. Jenkins 
that indicates that the veteran had multiple admissions over 
the years for decompensations of his bipolar disorder.  
Primarily, these had been at times of stress, including a 
stressful work situation, and the stress of conflict with his 
wife when he was out of work.  On mental status examination, 
the veteran was euphoric and sometimes inappropriate.  He had 
flight of ideas and easy irritability.  He had no formal 
hallucinations.  He had some paranoid ideation that verged on 
being delusional.  Neuropsychological testing found that 
there were distinct defects in the frontal lobe area that 
would be consistent with possible inappropriate behavior and 
the hypothesis was raised that the veteran's mood swing 
disorder was actually an organic affective disorder.  The 
diagnoses included rule out organic affective disorder versus 
bipolar affective disorder with psychosis.  The psychological 
testing also revealed a psychosis.  

At the RO hearing in October 1993, the veteran testified that 
he experienced symptoms that were later diagnosed as atypical 
bipolar disorder during a period of active duty or active 
duty for training.  The veteran stated his symptoms became 
more severe when he was on active duty from December 1990 to 
August 1991.  His medical condition as a result of his 
bipolar disorder was bad at the time he was processed for 
discharge in August 1991.  Additionally, Dr. Jenkins felt the 
stress the veteran was under while he was on active duty from 
February 1974 to January 1983 caused the onset of his bipolar 
disorder.

In September 1996, this case was remanded by the Board for 
further development.

On a VA examination in April 1997, the veteran complained of 
at least two serious episodes of closed head trauma.  In 
1979, he was knocked unconscious when playing football and in 
1988, a ceiling fell in on him when he was working as a 
firefighter.  The veteran had his first psychiatric 
hospitalization in 1989.  He was diagnosed as having manic 
depressive illness.  On examination, the veteran's speech was 
coherent and normal in tempo.  The diagnoses included 
personality change secondary to closed head trauma, mixed 
labile and aggressive type.

Service records from 1989 show the veteran did not serve on 
active duty or active duty training in August 1989 or 
September 1989.

A November 1996 history and physical examination report from 
Phillip Day, M.D., shows the veteran had a diagnosis of 
frontal lobe damage, possibly from concussion, learning 
disability, and attention deficit disorder.  The assessments 
included bipolar disorder.

Treatment records from Richard P. Wettstone, Ed.D, from 
November 1994 to June 1997 show the veteran was referred to 
Dr. Wettstone for bipolar disorder and inappropriate behavior 
toward women coworkers, some of which was symptomatic of his 
manic episodes.  

In a February 1997 statement, the veteran's wife stated that 
the veteran's disability became apparent when he was in the 
service in 1982.  When he was ordered back to active duty, 
his disability presented itself again. 

In a June 1997 admission summary from the Harrison-Rockingham 
Community Service Board, it was indicated that it was the 
third admission for the veteran.  He was referred for 
concerns related to his mood and marriage.  It was noted that 
based on the information available at the time of the intake, 
the veteran appeared to suffer from bipolar disorder, 
dependent personality traits, and partner relational problem.  

An August 1997 discharge summary from the Rockingham Memorial 
Hospital indicates a discharge diagnosis of major affective 
disorder, bipolar type with mixed features.  

In a February 1998 letter, Nicholas Rice, M.D., states that 
the treatment records for the veteran between 1994 and 1995 
were lost in the floods of Hurricane Fran in 1996.  Dr. Rice 
stated that, if his memory served him correctly, the veteran 
suffered from quite severe bipolar disorder.

Received in 1998 was a January 1993 psychiatric evaluation 
from Dr. Jenkins.  Dr. Jenkins noted that the veteran was 
seen for a two week history of progressively more severe 
depressive symptoms.  The discharge summary from January 1993 
from Dr. Jenkins shows that the depression seemed to be 
related to a work situation where the veteran was accused of 
sexual harassment.  The veteran was somewhat delayed in 
explaining this to Dr. Jenkins as an outpatient.  The veteran 
was also more worried about his marital situation.  The final 
diagnoses included bipolar affective disorder, mixed, with 
psychosis and dependent traits.

In 1998, a discharge summary from Southern Pines Psychiatric 
Hospital shows the veteran was admitted from August 1989 to 
December 1989.  He had no previous psychiatric admissions.  
He presented after alleged accusations that he had made 
sexual advances toward a female leading to threat of 
commitment by his wife if he did not seek help.  The veteran 
complained of difficulty controlling his emotions, increased 
anxiety, and irritability.  The veteran saw a counselor at 
the VA for five to six months to work on restorations, as he 
put it.  On mental status examination, his insight was poor 
and judgment was fair.  The veteran appeared to improve on 
medication.  The final diagnosis was atypical bipolar 
disorder.    

On a May 1998 VA examination, it was noted that the veteran's 
C-file was reviewed.  The veteran was diagnosed as having a 
bipolar disorder, manic type, in August 1989 and had been in 
treatment for this disorder since then.  It was not as least 
as likely as not that the veteran's current bipolar disorder 
had its onset during his first period of active service.  The 
service records did not show any diagnosis or treatment for 
any psychiatric disorder.  There is also no mention of 
behaviors or symptoms suggestive of a mood disorder.  The 
veteran's performance rating in the C-file for his first 
period of service did not show any marked decrease in his 
performance.  The veteran reportedly told one of his doctors 
treating him for bipolar disorder that he had a marked 
decrease in his performance rating during the period of 1981 
to 1982, however the available performance rating in the C-
file did not show this.  During the veteran second period of 
service (December 1990 to August 1991), both the veteran and 
the Air Force Personnel felt that his bipolar disorder was in 
full remission on medication.  The Air Force reportedly 
discharged him because he had a major psychiatric disorder 
with a potential for recurrence.  There was no indication in 
the service records and the C-file that the veteran's bipolar 
disorder underwent an increase in severity during his second 
period of active military duty.  The diagnoses included 
bipolar disorder, manic type, in remission, on medication.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101 (24), 106, 1110, 
1131 (West 1991).  Where a veteran served 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a chronic 
acquired psychiatric disorder that was either incurred in or 
aggravated by service.  He has satisfied the threshold 
requirement of presenting a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
set forth a claim which is plausible.  He submitted a medical 
opinion from Dr. Jenkins who was of the opinion that the 
veteran's psychiatric disorder had it onset during the 
veteran's period of service from February 1974 to January 
1983, or was incurred during the veteran's period of service 
in the reserves between January 1983 and December 1990, or 
was aggravated by the veteran's period of service from 
December 1990 to August 1991.
 
The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that 
while, there is an indication in the record that the veteran 
had treatment at the VA prior to 1989, the contents of those 
records were described in the March 1992 VA examination.  
Additionally, the veteran indicated he had treatment at the 
VA from 1994 to the present.  There is no indication that the 
contents of any of these VA treatment records would show a 
relationship between the veteran's service and his disability 
or that his disability was incurred in service, and it is not 
otherwise contended.  Thus, no useful purpose would be gained 
by further delaying a decision in this case and requesting 
the records.

There appears to be a conflict of evidence regarding whether 
the veteran's psychiatric disorder was incurred in service or 
was aggravated by service.  Dr. Jenkins has indicated that it 
is his opinion that the psychiatric disorder first had its 
onset while the veteran was in service from February 1974 to 
January 1983, due to the veteran's stressful job.  Dr. 
Jenkins further found that the veteran's psychiatric disorder 
was aggravated by his service from December 1990 to August 
1991.  

On the other hand, the VA examiner at the May 1998 
examination, following a review of the record, indicated that 
there was no evidence to show that the veteran had any 
symptoms reflective of his current psychiatric disorder 
during his service from February 1974 to January 1983.  
Further, the examiner found that the evidence showed that the 
psychiatric disorder was first manifest prior to the 
veteran's service from December 1990 to August 1991, and the 
veteran and the service personnel agreed to this.  There was 
also no evidence to show that the veteran's psychiatric 
disorder increased in severity during this period.

On evidentiary evaluation, the Board finds that the May 1998 
VA examination and opinion constitute significantly probative 
evidence inasmuch as it entailed a comprehensive review of 
the veteran's medical and service history.  By contrast, the 
opinions of Dr. Jenkins have greatly diminished probative 
value because they do not appear to be supported by the 
entire medical and service record.  In summary, the May 1998 
opinion from the VA examiner clearly outweighs the opinions 
rendered by Dr. Jenkins.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran).  

Additionally, as to whether the veteran's psychiatric 
disorder was aggravated by his service from December 1990 to 
August 1991, under 38 U.S.C.A. § 1111 (West 1991), a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  The term "noted" 
denotes only those conditions shown upon examination and 
recorded in an examination report, and a recorded history of 
a disability does not constitute such a notation.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) 
(1998).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); 
see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In the present case, the veteran does not appear to have had 
a full entrance examination prior to beginning active duty in 
December 1990.  Accordingly, the undersigned holds that a 
psychiatric disorder was not "noted", as defined by 38 U.S.C. 
§ 3.304(b), at entry into military service, and the 
presumption of sound condition, therefore, attaches. 

Under 38 U.S.C. § 1111 and 38 C.F.R. 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's psychiatric disorder existed prior to service.  
In the judgment of the undersigned, the evidence undisputedly 
shows that a psychiatric disorder was present prior to the 
veteran's entrance into service in December 1990.  A medical 
report from August to December 1989, when the veteran was not 
on active duty or active duty for training, clearly shows the 
veteran was diagnosed with his current psychiatric 
disability.  In addition, Dr. Jenkins reported that the 
condition had been present prior to the veteran's entrance 
into his second period of service.

The question now for determination is whether the preexisting 
psychiatric disorder was aggravated by service.  38 U.S.C.A. 
§ 1153 defines "aggravation in service" by noting:  "A 
preexisting injury or disease will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  The regulation is 
identical in its wording.  [Emphasis added]  See 38 C.F.R. § 
3.306(a) (1998).  The term, "disability", as contemplated by 
the VA regulations, means "impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions . . . ." 38 C.F.R. § 4.1 (1990).  The regulations 
further provide:

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 
     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 
     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306(b) (1998).

As seen from the above regulations pertaining to the question 
of aggravation, it must first be determined whether it is at 
least as likely as not that the psychiatric disability 
underwent an increase in severity during service.  Absent a 
finding of an increase in severity of the preexisting 
condition, the veteran is not entitled to the presumption of 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In 
reviewing the results of the Medical Evaluation Board from 
January 1991 and the Physical Evaluation Board report from 
May 1991, the undersigned is unable to conclude that there 
was an increase in severity during service of the preexisting 
condition.  The findings were that the veteran's psychiatric 
disorder was in full remission and he was currently free of 
psychiatric symptoms.  In summary, it is not at least as 
likely as not that there was an increase in severity during 
service of the veteran's preexisting psychiatric disorder.  
As the evidence does not establish an increase in severity of 
the preexisting psychiatric disorder in service, the 
presumption of aggravation does not arise.  38 C.F.R. § 
3.306.

Additionally, the service records from the veteran's period 
of service from 1989 do not show that the veteran was on 
active duty or active duty training during his 
hospitalization in August 1989 to September 1989, when the 
veteran was initially diagnosed with a psychiatric disorder.  
Therefore, the veteran's psychiatric disability did not have 
its onset during a period of active duty or active duty for 
training. 

As such, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for a chronic acquired psychiatric disorder.



ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 


- 20 -


- 2 -


